Exhibit 10(b)

FIRST AMENDMENT TO AMENDED AND RESTATED SECURED LOAN AND

SERVICING AGREEMENT AND TO VARIABLE FUNDING NOTE

THIS FIRST AMENDMENT, dated as of May 18, 2011 (this “Amendment”), is entered
into in connection with that certain (i) Amended and Restated Secured Loan and
Servicing Agreement, dated as of May 4, 2010, effective as of May 21, 2010 (as
amended, supplemented, restated or replaced from time to time, the “Secured Loan
and Servicing Agreement”), by and among NewStar Short-Term Funding LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), NewStar Financial, Inc., as the originator (together with its
successors and assigns in such capacity, the “Originator”) and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
MMP-7 Funding, LLC, as the lender (together with its successors and assigns in
such capacity, the “Lender”), NATIXIS Financial Products LLC, as the
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and U.S. Bank National Association, as the trustee
(together with its successors and assigns in such capacity, the “Trustee”) and
(ii) Variable Funding Note made by the Borrower dated August 26, 2005 (the
“Variable Funding Note”). Capitalized terms used but not defined herein shall
have the meanings provided in the Secured Loan and Servicing Agreement.

R E C I T A L S

WHEREAS, the parties hereto entered into that certain Secured Loan and Servicing
Agreement and the Borrower has entered into the Variable Funding Note; and

WHEREAS, the parties hereto desire to amend the Secured Loan and Servicing
Agreement and the Variable Funding Note in certain respects as provided herein.

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

A. AMENDMENTS.

1. Section 1.1 of the Secured Loan and Servicing Agreement is hereby amended as
follows:

(a) The definition of “Amortization Period” is amended and restated in its
entirety as follows:

“Amortization Period” The period beginning on the Revolving Period End Date and
ending on the Collection Date.”.

(b) Clause (cc) of the definition of “Eligible Loan” is hereby amended and
restated in its entirety as follows:



--------------------------------------------------------------------------------

“(cc) such Loan (i) was originated and underwritten by the Originator or was
reunderwritten by the Originator, as applicable, including, without limitation,
the completion of a due diligence audit and collateral assessment, (ii) is fully
documented, and (iii) is being serviced by the Servicer, in each case in
accordance with the Credit and Collection Policy and the Servicing Standard;”.

(c) The definitions of “Collection Date”, “Commitment”, “Facility Amount” and
“Revolving Period” are hereby amended by deleting the phrase “Termination Date”
wherever it appears in such definitions and replacing it with the phrase
“Revolving Period End Date”.

(d) Section 1.1 is hereby amended by adding the following definition thereto:

“Revolving Period End Date”: The earlier to occur of (a) the Termination Date
and (b) June 20, 2011 or such later date as such date may be extended pursuant
to and in accordance with Section 2.1(f).”

(e) The definition of “Termination Date” in Section 1.1 of the Secured Loan and
Servicing Agreement is hereby amended by deleting the date “May 20, 2011” and
replacing it with the date, “May 19, 2012”.

2. Section 2.1(b) of the Secured Loan and Servicing Agreement is hereby amended
by deleting the phrase “Termination Date” and replacing it with the phrase
“Revolving Period End Date”.

3. Section 2.1 of the Secured Loan and Servicing Agreement is hereby amended by
adding a new subsection (f) thereto as follows:

“(f) The Administrative Agent may, at its option, extend the Revolving Period
End Date for any period of time up to and including May 19, 2012, by notice to
the Borrower, the Originator and the Servicer.

4. Section 6.15 of the Secured Note and Servicing Agreement is hereby amended by
deleting “on a quarterly basis and in any event within 60 days of each
Distribution Date” and replacing it with “on a semi-annual basis no later than 3
months after the end of each such semi-annual period with the first such report
to be delivered no later than September 30, 2011 for the semi-annual period
ending June 30, 2011”. Any default caused by a failure to deliver reports within
the time periods specified by Section 6.15 prior to the date of this Amendment
is hereby waived.

5. The Variable Funding Note is hereby amended by (i) deleting “MMP-5 Funding,
LLC” and replacing it with “MMP-7 Funding, LLC” as the Lender thereunder and
(ii) deleting the reference to the Secured Loan and Servicing Agreement as
defined therein and replacing it with a reference to the Secured Loan and
Servicing Agreement as defined in this Amendment.

 

-2-



--------------------------------------------------------------------------------

B. AGREEMENTS IN FULL FORCE AND EFFECT AS AMENDED AND WAIVED.

Except as specifically amended and waived hereby, all provisions of the Secured
Loan and Servicing Agreement and of the Variable Funding Note shall remain in
full force and effect. After this Amendment becomes effective, (i) all
references to the Secured Loan and Servicing Agreement, “hereof,” “herein,” or
words of similar effect referring to the Secured Loan and Servicing Agreement
shall be deemed to mean the Secured Loan and Servicing Agreement as amended
hereby and (ii) all references to the Variable Funding Note, “hereof,” “herein,”
or words of similar effect referring to the Variable Funding Note shall be
deemed to mean the Variable Funding Note as amended hereby. This Amendment shall
not constitute a novation of the Secured Loan and Servicing Agreement, but shall
constitute an amendment and a one-time waiver thereof. This Amendment shall not
constitute a novation of the Variable funding Note but shall constitute an
amendment thereof. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Secured Loan and Servicing
Agreement or of the Variable Funding Note other than as expressly set forth
herein.

 

C. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Borrower and the Servicer represents and warrants
with respect to itself as of the effective date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Secured Loan and Servicing Agreement; and

(g) after giving effect to this Amendment, there is no Termination Event,
Unmatured Termination Event, or Servicer Default.

 

-3-



--------------------------------------------------------------------------------

D. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon delivery of executed
signature pages by all parties hereto to the Administrative Agent.

 

E. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile or pdf), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Secured Loan and Servicing Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) By its signature below, the Administrative Agent acknowledges that this
Amendment shall constitute the notice required by Section 2.1(d) of the Secured
Loan and Servicing Agreement. In addition, the Administrative Agent hereby
authorizes and directs the Trustee to execute and deliver this Amendment.

(h) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER      NEWSTAR SHORT-TERM FUNDING LLC      By:   Newstar Financial,
Inc., its Designated Manager      By:  

/s/ JOHN J. FRISHKOPF

       Name: John J. Frishkopf        Title: Treasurer THE ORIGINATOR AND
SERVICER:      NEWSTAR FINANCIAL, INC.      By:  

/s/ JOHN J. FRISHKOPF

       Name: John J. Frishkopf        Title: Treasurer THE LENDER:      MMP-7
FUNDING, LLC      By:  

/s/ BERNARD J. ANGELO

       Name: Bernard J. Angelo        Title: Vice President THE ADMINISTRATIVE
AGENT:      NATIXIS FINANCIAL PRODUCTS LLC      By:  

/s/ DAVID A. POWAR

       Name: David A. Powar        Title: Managing Director      By:  

/s/ ADAM W. TRUE

       Name: Adam W. True        Title: Managing Director, Senior Counsel

 

   NewStar-Amendment No. 1 to A&R SLSA



--------------------------------------------------------------------------------

THE TRUSTEE:    

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Trustee

    By:  

/s/ KYLE HARCOURT

      Name: Kyle Harcourt       Title: Vice President

 

   NewStar-Amendment No. 1 to A&R SLSA